86 F.3d 1150
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Ronald Floyd JACKSON, Appellant,Charles Lee STUBBS, Plaintiff,v.Charles E. FOLEY, Sheriff of Marlboro County;  County ofMarlboro, Respondeat Superior;  Rusty Parrish, DeputySheriff;  Charles Lemmon, Deputy Sheriff;  Henry Abraham,Deputy Sheriff;  Earl Hood, Warden, Marlboro County Jail,Defendants-Appellees.
No. 95-7390.
United States Court of Appeals, Fourth Circuit.
Submitted May 16, 1996.Decided May 29, 1996.

Appeal from the United States District Court for the District of South Carolina, at Columbia.   Joseph R. McCrorey, Magistrate Judge.  (CA-92-2165-3-20BC).
Ronald Floyd Jackson, Appellant Pro Se.
D.S.C.
DISMISSED.
Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order declining to substitute the Appellant for the deceased plaintiff in this action.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we deny Appellant's motion to proceed in forma pauperis and dismiss on the reasoning of the district court.   Jackson v. Foley, No. CA-92-2165-3-20BC (D.S.C. July 18, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
DISMISSED.